J. A29033/14

                              2015 Pa. Super. 14

DONNA VARNER-MORT AND                    :     IN THE SUPERIOR COURT OF
DANIEL MORT, H/W,                        :           PENNSYLVANIA
                                         :
                        Appellants       :
                                         :
                   v.                    :
                                         :
BRIDGET KAPFHAMMER                       :          No. 261 WDA 2014


                  Appeal from the Order, January 24, 2014,
                in the Court of Common Pleas of Blair County
                      Civil Division at No. 2011 GN 2170


BEFORE: FORD ELLIOTT, P.J.E., ALLEN AND STRASSBURGER,* JJ.


CONCURRING STATEMENT BY FORD ELLIOTT, P.J.E.:
                                     FILED JANUARY 21, 2015

      I concur in the result reached by the Majority because I disagree with

the suggestion that the holding in Walls v. Scheckler, 700 A.2d 532

(Pa.Super. 1997), was “just plain wrong.”       To the contrary, I believe a

unanimous panel of this court correctly decided Walls, and allowance of

appeal was denied by our Supreme Court in 1998.              My research has

disclosed no other appellate decision which calls into question its holding.1




* Retired Senior Judge assigned to the Superior Court.
1
  Walls was distinguished in Haines v. Jones, 830 A.2d 579 (Pa.Super.
2003), based on the facts unique to the Haines case.